Filed 10/28/19                                      Case 19-25029                                               Doc 25



                                    UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF CALIFORNIA


           In re                                              )   Case No. 19-25029 - E - 7
           Justin Wayne Brewer and                            )   Docket Control No. BPC-1
           Stevie Felicina Brewer,                            )   Document No. 13
                                 Debtors.                     )   Date: 10/24/2019
                                                              )   Time: 10:30 AM
                                                              )   DEPT: E



                                                         Order
           Findings of Fact and Conclusions of Law are stated in the Civil Minutes for the hearing.
                 The Motion for Relief from the Automatic Stay filed by The Golden 1 Credit Union
           ("Movant") having been presented to the court, and upon review of the pleadings, evidence,
           arguments of counsel, and good cause appearing,
                   IT IS ORDERED the automatic stay provisions of 11 U.S.C. § 362(a) are vacated to
           allow Movant, its agents, representatives, and successors, and all other creditors having lien
           rights against the Vehicle, under its security agreement, loan documents granting it a lien in the
           asset identified as a 2011 Ford Explorer, and applicable nonbankruptcy law to obtain possession
           of, nonjudicially sell, and apply proceeds from the sale of the Vehicle to the obligation secured
           thereby.
                  IT IS FURTHER ORDERED that the fourteen-day stay of enforcement provided in
           Federal Rule of Bankruptcy Procedure 4001(a)(3) is [not waived for cause.
                  No other or additional relief is granted.


                   October 28, 2019




           [13] - Motion for Relief from Automatic Stay [BPC-1] Filed by Creditor The Golden 1 Credit Union
           (Fee Paid $181) (eFilingID: 6580574) (kvas)
